EXHIBIT 10.23

 


JULY 21, 2003

 

 

Franklin “Chip” Carey

4922 East Meadows Drive

Park City, Utah 84098

 

Dear Chip,

 

Thank you for considering a position change with American Skiing Company.  We
believe you possess distinguished skills and experience and will make a valuable
contribution to our team.  Pursuant to our recent conversations, American Skiing
Company is pleased to make the following offer of employment to you.  These
terms will be reflected in an Executive Employment Agreement between you and the
Company, which shall be the definitive, governing document with respect to each
of these terms:

 

Position Title:

 

Sr. Vice President of Sales and Marketing

Position Entails:

 

Overseeing entire sales and marketing function, developing annual sales and
marketing plan in support of organizational strategy and objectives, directing
implementation and execution of sales and marketing plan objectives to meet
organizational revenue and expenditure requirements, overseeing and directing
market research, competitor analyses and customer retention monitoring processes
and initiatives, recommending sales strategies for improvement based on market
research and analyses, building and developing sales and marketing team capable
of carrying out needed sales and marketing initiatives.

Position Reports To:

 

B.J. Fair, Chief Executive Officer


LOCATION:


 


PARK CITY, UTAH

Start Date:

 

June 2, 2003

Annual Salary:

 

$245,000.

Bonus Plan:

 

For each fiscal year (commencing with FY 04) you will be eligible to receive a
bonus from the Company.  The award and amount of such bonus shall be based upon
the achievement of predefined operating or performance goals and other criteria
established by your supervisor, which goals shall give you the opportunity to
earn a bonus in the following amount: up to 30% of your annual base salary.

Phantom Equity:

 

You will participate in the Phantom Equity plan at 6.50%.  The terms of your
participation shall be

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

governed exclusively by the Grant Agreement between you and the Company,
together with the Company’s Phantom Equity Plan, as in effect from time to time.

Severance:

 

During the term of your employment agreement with the Company, you will be
eligible for six months paid severance in the event of your involuntary
employment termination without cause.

 

Along with this offer, you will be entitled to continue to participate in the
benefit programs generally offered from time to time by the Company to its
employees,  including health, life and dental insurance,  the company’s 401(k)
program skiing/snowboarding privileges, Perfect Turn clinics, vacation, and
holiday pay, as well as discounts at ASC retail stores and restaurants.

 

As a reminder, employment with the American Skiing Company is at-will, meaning
that both you and the Company retain the right to end the employment
relationship at any time, for any reason, with or without notice.  ASC is an
Equal Employment Opportunity Employer.

 

Chip, congratulations on this well deserved promotion.  We look forward to your
contributions to the continued success of the ASC team!  Please feel free to
contact me with any questions you may have at (435) 615-0384.

 

Sincerely,

 

/s/ B.J. Fair

 

B.J. Fair

Chief Executive Officer

 

 

CC:       Personnel File

 

2

--------------------------------------------------------------------------------